Citation Nr: 1807678	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  09-11 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as mood disorder and irritability, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for a headache disorder, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.

5.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicide agents.

6.  Entitlement to service connection for a disability manifested by recurrent nosebleeds, to include as due to exposure to herbicide agents.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1971 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a March 2015 hearing held before the undersigned via a three-way videoconference from the Portland, Oregon, and Seattle, Washington, ROs.  A transcript of the hearing is associated with the claims file.  

In June 2015 this matter was last before the Board, at which time it was remanded for further development.

The issues of entitlement to service connection for a headache disorder, to include as due to exposure to herbicide agents, entitlement to service connection for hypertension, to include as due to exposure to herbicide agents and entitlement to service connection for a disability manifested by recurrent nosebleeds, to include as due to exposure to herbicide agents, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that the Veteran has a current psychiatric disability or that he had a psychiatric disability during the course of the present claim and appeal.

2.  The Veteran was, as likely as not, exposed to an herbicide agent during his service at Anderson Air Force Base, in Guam.

3.  The Veteran has diagnoses of type II diabetes mellitus and coronary artery disease, i.e. ischemic heart disease.  


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability is not established.  38 U.S.C. §§ 1110, 1110, 1112, 1137, 1153, 5103, 5107 (2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309, 3.384 (2017).

2.  Resolving the benefit of the doubt in the Veteran's favor, type II diabetes mellitus is presumed to have been incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  Resolving the benefit of the doubt in the Veteran's favor, coronary artery disease is presumed to have been incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a December 2007 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in March 2015, as well as a Decision Review Officer (DRO) in February 2009.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearings is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in June 2015 to afford the Veteran examinations and obtain medical opinions.   Following the Board's remand, the Veteran was afforded VA examinations and medical opinions were obtained.  Accordingly, there has been compliance with the Board's remand directives.   Stegall v. West, 11 Vet. App. 268 (1998). 

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (overruling Savage v. Gober, 10 Vet. App. 488 (1997).

Here, the Board notes that the Veteran has been diagnosed with type II diabetes mellitus and coronary artery disease, which are subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309(a).

Additionally, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, any of the diseases listed in 38 C.F.R. § 3.309(e) (which includes diabetes mellitus) may be presumed to have been incurred in-service even if there is no evidence of the disease in service.  In order to gain presumptive service connection diabetes mellitus, it shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for psychosis and if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
The term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional [*5]  Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Psychiatric Disability

The Veteran claims that he has a psychiatric disability attributable to service.  He has indicated that he is irritable and short-tempered.  However, a review of the record discloses no assessment of a psychiatric disability, and there is no indication that the Veteran sought any treatment for such following service.  VA examination in June 2016 specifically ruled out the diagnosis or history of any psychiatric disability.  The Veteran is not competent to assess a psychiatric disability.  Thus, in the absence of a present psychiatric disability, the claim cannot be substantiated. Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  No psychiatric disability was present during the course of the present claim.  McClain, supra.  Thus, the claim must be denied.  Gilbert, supra.


Type II Diabetes Mellitus and Coronary Artery Disease

The Veteran alleges that while stationed in Guam he was exposed to herbicides being sprayed at Anderson Air Force Base.  He worked with the SeaBees constructing pads for B-52 bombers being staged there.  Specifically, he alleges exposure to tactical herbicides such as Agent Orange; such exposure triggers presumptive service connection for a number of diseases and disabilities.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Presumptive service connection based on exposure to herbicide agents is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e)

Unfortunately, the evidence of record fails to establish exposure to tactical herbicide agents.  While the Veteran is adamant that Agent Orange and similar substances were stored and used on Guam, official records are clear that no tactical herbicide agents were stored, used, or transported through Guam during the time period the Veteran was present.  While the Veteran has assembled an impressive array of research from secondary sources, including anecdotal evidence from other service members, EPA reports and findings, and nonprecedential Board decisions indicating their use and presence, the Board finds that the official records, confirmed several times through the Department of Defense and the Joint Services Records Research Center (JSRRC), are entitled to greater weight.  No tactical herbicide agents were used or present on Guam.

As noted by the Board in June 2015, the regulations do not limit the presumptions to tactical herbicide agents; they also include commercial herbicides, so long as they contain "2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and picloram."  38 C.F.R. § 3.307(a)(6)(i).  While official records show no use of tactical herbicide agents on Guam, they also appear to endorse the fact that commercial herbicides would have been routinely used.  Such is consistent with the anecdotal evidence submitted by the Veteran and others of observing spraying of substances intended as herbicides on base.

Such commercial herbicides were not under the control of the Department of Defense.  Instead, the local Base Civil Engineer was responsible for purchase and use of herbicides approved by the Armed Forces Pest Control Board, now renamed the Armed Forces Pest Management Board (AFPMB).  Noting such, in June 2015 the Board remanded the matters to obtain evidence from the AFPMB.  

In November 2015, the AFPMB responded that it did not maintain personnel or installation-level use records of exposure to herbicides.  Thus, the AFPMB could not provide any specific information on the characteristics of the herbicides used during the Veteran's service in Guam.  The AFPMB did, however note that Federal supply catalogs for the relevant period showed that 22 commercial products were available for purchase, and that five of these products contained 2,4-D, three of the products contained 2,4,5-T, one contained picloram, and none contained cacodylic acid.  The AFPMB noted, saliently, that the dioxin contaminant TCDD was formed as a byproduct of the manufacturing process of 2, 4, 5-T, as well as Silvex and other materials, including disinfectants and pharmaceuticals.  

The Veteran was afforded VA examinations in June 2016, resulting in diagnoses of type II diabetes mellitus and CAD.  In terms of any exposure to an herbicide agent, the examiner remarked that, after review of the AFPMB, as well as EPA reports of record, it was as likely as not that the Veteran was exposed to TCDD during his service in Guam.  It is noted that the examiner also remarked that the Veteran had lived in Guam prior to and after service, and that he worked in the construction industry on the island following service.  In terms of CAD, the examiner noted risk factors of hypertension, and poorly controlled diabetes mellitus.  The examiner stated although exposure to TCDD may be a "risk factor" in developing type II diabetes mellitus, the Veteran also had other risk factors, including his lifestyle.  

The Veteran was as likely as not exposed to an herbicide agent during his service in Guam.  The Veteran's Naval Enlistment Classification (NEC) clearly involved excavation of soil contaminated with herbicides.  He has competently testified to the circumstances of his service.  The AFPMB has indicated that of the 22 commercial herbicides possibly used at Anderson Air Force Base, 9 contained an herbicide agent.  See 38 C.F.R. § 3.309(a)(6)(i).  The June 2016 VA examiner concluded, based upon a review of AFPMB records and the pertinent evidence, that it is at least as likely as not that the Veteran was exposed to "TCDD" during his service in Guam.  TCDD is a byproduct of herbicide production, specifically noted in the regulation as a contaminant of 2, 4, 5,-T.  See Facts about Herbicides, https://www.publichealth.va.gov/exposures/agentorange/basics.asp.  Thus, given the examiner's opinion and the AFPMB's response, it appears that the Veteran was as likely as not exposed to an herbicide agent.  

Entitlement to service connection for coronary artery disease and type II diabetes mellitus is granted.  The Board acknowledges that the June 2016 examiner indicated that factors other than any exposure to herbicides or an herbicide agent resulted in CAD and type II diabetes mellitus.  The Veteran, as likely as not, was exposed to an herbicide agent.  After service, he was assessed as having CAD and type II diabetes mellitus.  Accordingly, service connection for CAD (ischemic heart disease) and type II diabetes mellitus is granted.  Gilbert, supra.

In rendering this decision, the Board acknowledges that the VA examiner notes risk factors besides exposure to herbicide agents for the diagnosed CAD and type II diabetes mellitus.  However, the evidence does not support a conclusion that the disease was not incurred in service on a presumptive basis.  38 C.F.R. § 3.3.7(d).  
ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a heart disability, to include as due to exposure to herbicide agents, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for hypertension.  In June 2016, the VA examiner rendered a negative opinion with respect to attribution of hypertension to type II diabetes mellitus (now subject to service connection) by means of causation.  The examiner noted that the assessment of hypertension preceded the assessment of type II diabetes mellitus, but did remark that she "would expect aggravation of his [hypertension]" and that kidney function was then stable.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

Further examination is necessary to address the question of aggravation of hypertension by service-connected type II diabetes mellitus.  The examiner's statement indicates that hypertension may be aggravated by type II diabetes mellitus.  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.  

The Veteran is also claiming that he has nosebleeds incurred in service.  VA obtained a medical examination to address the etiology of the condition.  The June 2016 examiner found no relationship between the nosebleeds and the claimed headaches and hypertension.  The examiner also found no relationship between the claimed nosebleeds and herbicide exposure.  The examiner did not comment on whether the nosebleeds were incurred in service.  The Veteran's representative requests a new examination to address this question.  See November 2017 Informal Hearing Presentation.  Accordingly, the claim is remanded.  38 C.F.R. § 4.2.

The Veteran is claiming that he has headaches related to hypertension.  The Board is remanding the claim for service connection of hypertension.  Thus, the claim for service connection of headaches is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the June 2016 examination (if available) to obtain an addendum opinion as to the etiology of hypertension.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional.

The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability)  hat hypertension was aggravated by the now service-connected type II diabetes mellitus.

If the examiner finds aggravation, the examiner should indicate to the extent possible the approximate degree of disability or baseline before the onset of the aggravation.  Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progression, versus a temporary flare-up of symptoms.

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Refer the claims folder to the examiner who performed the June 2016 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's claimed nosebleeds (epistaxis).  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional.

The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran incurred nosebleeds in service, or that nosebleeds are otherwise attributable thereto.

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

Attention is invited to the Veteran's lay assertions that he experienced nosebleeds in service, which have persisted to present day.

3.  Then readjudicate the claims.  If any action remains adverse to the Veteran, issue a Supplemental Statement of the Case to the Veteran and his representative, and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


